third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sspflanz presp-136922-09 uilc date date to roland barral area_counsel cc lm f from michael j montemurro chief branch office of associate chief_counsel income_tax accounting subject sba arc loan program this chief_counsel_advice addresses an issue under your jurisdiction this advice may not be used or cited as precedent issue must a qualified_small_business borrower include in gross_income under sec_61 of the internal_revenue_code interest on a loan that the small_business administration pays to a lender under the america’s recovery capital loan program conclusion a qualified_small_business borrower does not include in gross_income under sec_61 any interest_paid by the small_business administration to the lender and correspondingly has no interest_deduction for this payment facts sec_506 of the american_recovery_and_reinvestment_act_of_2009 p l 123_stat_115 the act authorizes the small_business administration sba to carry out a temporary program to provide loans to help viable small businesses experiencing immediate financial hardship under the act’s authority the sba designed the presp-136922-09 america’s recovery capital loan program arc loan program allowing a qualified_small_business borrower borrower to receive a loan from an sba-approved lender lender to make payments on qualifying small_business loans the arc loan program extends through date or until the appropriated funds run out whichever comes first under the terms of the arc loan program a borrower receives a loan of up to dollar_figure from a lender arc loan to help make up to six months of principal and interest payments on qualifying small_business loans some examples of qualifying small_business loans include credit card obligations for the borrower’s business capital leases for major equipment and vehicles and notes payable to suppliers or vendors the proceeds from an arc loan are disbursed over a six-month period and repayment of the loan principal is deferred for at least months after the last disbursement of the proceeds repayment of an arc loan may extend up to five years however the borrower is required to pay the principal over the repayment period under the terms of an arc loan the sba pays monthly interest to the lender and provides a guaranty of payment to the lender see also sec_506 of the act the borrower has no obligation to pay any interest on the loan finally the act and the arc loan program prohibit the sba and the lender of an arc loan from charging any fees including points for arc loans law and analysis sec_61 provides that gross_income means all income from whatever source derived in general sec_7872 defines a below-market_loan as any loan on which the interest rate charged is less than the applicable_federal_rate afr sec_7872 provides that the borrower of a below-market term_loan is treated as having received from the lender on the date the loan is made cash in an amount equal to the excess of the amount_loaned over the present_value of all payments required under the loan the imputed transfer sec_7872 further provides that a below-market term_loan is treated as having original_issue_discount oid in an amount equal to the imputed transfer which is in addition to any other oid on the loan determined without regard to sec_7872 sec_1_7872-5t of the temporary income_tax regulations provides that notwithstanding any other provision of sec_7872 and the regulations thereunder sec_7872 does not apply to the loans listed in sec_1_7872-5t because the interest arrangements of those loans do not have a significant effect on the federal tax_liability of the borrower or the lender sec_1_7872-5t provides however that if a taxpayer structures a transaction as a loan exempt under sec_1_7872-5t and one of the principal purposes of so structuring the transaction is the avoidance of federal tax then the transaction will be recharacterized as a tax_avoidance loan under sec_7872 sec_1_7872-5t provides an exemption for loans that are subsidized by a presp-136922-09 federal state or municipal government or any agency_or_instrumentality thereof and that are made available under a program of general application to the public in authorizing the arc loan program under sec_506 of the act congress does not impose on the borrower any obligation to pay interest on the arc loans it would be inconsistent with the statutory purpose of not imposing any interest obligation on the borrower to treat the sba’s payment of interest to the lender as resulting in gross_income to the borrower under sec_61 the borrower however is not entitled to an interest_deduction for this loan in addition sec_7872 would not apply to arc loans the arc loan program was designed to carry out a temporary program to provide loans to help viable small businesses experiencing immediate financial hardship as part of the arc loan program the sba rather than the borrower is obligated to pay the interest on an arc loan a purpose of this interest arrangement is to alleviate the financial hardships of small businesses the interest arrangements of the arc loans are therefore not structured with a principal purpose of avoiding federal tax furthermore even if the arc loans were considered below-market loans within the meaning of sec_7872 the loans would qualify for exemption under sec_1_7872-5t this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------------at if you have any further questions
